Citation Nr: 1434228	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before July 2, 2010, for spondylolisthesis at L5-S1 with fusion.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1961 to February 1967 and from April 1967 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of Department of Veterans Affairs (VA) Regional Office (RO). 

On appeal, in a decision January 2013, the Board increased the rating spondylolisthesis at L5-S1 with fusion (disability of the lumbosacral spine) to 40 percent, effective from July 2, 2010, and denied a rating higher than 20 percent before July 2, 2010.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2013, the Court granted a joint motion by the parties for remand of that part of the Board's decision that denied a rating higher than 20 percent for the service-connected disability of the lumbosacral spine and dismissed the appeal as to remaining issues.

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO.


FINDING OF FACT

Before July 2, 2010, spondylolisthesis at L5-S1 with fusion was manifested by forward flexion greater than 30 degrees without favorable ankylosis or objective neurological abnormality or incapacitating episode of at least 4 weeks, but less than 6 weeks during 12 months. 




CONCLUSION OF LAW


The criteria for a rating higher than 20 percent before July 2, 2010, for spondylolisthesis at L5-S1 with fusion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5239 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in May 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice).  No further VCAA notice is required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records, and VA records, and private medical records.   





VA examinations were conducted in July 2008, in July 2010, and in January 2014.  As the reports of the VA examinations were based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, at 206-07. 

Also with any form of arthritis or periarticular pathology painful motion is factor to be considered. 38 C.F.R. § 4.59. 

Rating Criteria for Disease or Injury of the Spine

Before July 2, 2010, spondylolisthesis at L5-S1 was rated 20 percent under Diagnostic Codes 5010 and 5239. 




Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

The limitation of motion for spondylolisthesis is rated under either the General Formula for Diseases and Injuries of the Spine (General Formula), including Diagnostic Code 5239, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Under the General Rating Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 




Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Evidence

In December 2007, VA records show that the Veteran complained of back pain radiating to the right lower extremity.  In April 2008, the Veteran was prescribed medication for chronic low back pain.

On VA examination in July 2008 with addendum in August and September 2008, history included back surgery in 1968 and fusion in 1972.  History also included fatigue, decreased motion, stiffness, weakness, spasms, pain, and severe flare-ups on a weekly basis.  There was no history of bowel or bladder incontinence.  

As for a history of urinary urgency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and dizziness, the VA examiner stated that the symptoms were unrelated to spondylolisthesis at L5-S1 with fusion.

On examination there were no spasms, atrophy, guarding, or weakness.  There was pain with motion.  Forward flexion was to 45 degrees with pain at 20 degrees.  There was no additional limitation of range of motion during repetitive motion.

On neurological evaluation of the lower extremities there was active movement against full resistance.  Muscle tone was normal without atrophy.  The sensory evaluation was normal.  Reflexes were normal on the right side and hyperactive without clonus on the left side.



There was no ankylosis.  It was noted that the Veteran had retired in June 2008 because of physical problems.  It was reported that the disability effected daily activities with severe effects on chores, grooming, and shopping and moderate effects on recreation, traveling, bathing, dressing, and toileting, and no effect on eating.  The disability prevented exercise and sports.

In January 2009, the Veteran stated that since April 2008 he had been unable to work as a truck driver because of right hip and low back pain.  

On VA examination on July 2, 2010, the peripheral nerve reflexes were absent and hypoactive.  A sensory examination showed decreased pain or pinprick sensation. 

In January 2014 on VA examination, electrodiagnostic testing showed changes consistent with lumbar stenosis.  The objective neuromuscular findings were within normal limits for the Romberg's sign, gait, tandem walking and pronator testing.  The deep tendon reflexes were normal.  Motor examination of the lower extremities showed active movement against full resistance.  Sensory examination was normal except the right foreleg.

On the spinal examination, the muscle strength in the lower extremities was normal.  Reflexes at the knee and ankle were hyperactive without clonus.  Sensory examination was normal in the lower extremities.  It was reported that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy and did not have any other neurologic abnormality or findings related to the thoracolumbar spine such as bowel or bladder problems or pathologic reflexes.  

On genitourinary evaluation, the VA examiner noted that the Veteran was diagnosed with urinary urgency in July 2009 and impotence of organic origin in the early 2000s.  The VA examiner expressed the opinion that the Veteran had erectile dysfunction of an undetermined etiology which was organic in nature and it was not as likely as not attributable to the service-connected spine disability.





Analysis

A Rating Higher than 20 Percent before July 2, 2010

While the Veteran has described chronic back pain, which limited his ability to work as a truck driver, the criteria under the General Rating Formula is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of an injury or disease.

Before July 2, 2010, limitation of forward flexion to 45 degrees with pain beginning at 20 degrees does not more nearly approximate or equate to limitation of forward flexion to 30 degrees of less under the General Rating Formula, Diagnostic Code 5239, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, repetitive use, and the effect of daily activities.

While the pain began at 20 degrees, the pain does not raise to the level of the criteria for a 40 percent rating under the General Rating Formula, Diagnostic Code 5239, for limitation of forward flexion.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 

There is no other potentially applicable Diagnostic Code. 

For the reasons articulated, the preponderance of the evidence is against a rating higher than 20 percent under the General Rating Formula and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Rating Objective Neurologic Abnormalities 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.

On VA examination in July 2008, there was no history of bowel or bladder incontinence.  As for a history of urinary urgency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and dizziness, the VA examiner stated that the symptoms were unrelated to spondylolisthesis at L5-S1 with fusion.

On neurological evaluation of the lower extremities there was active movement against full resistance.  Muscle tone was normal without atrophy.  The sensory evaluation was normal.  Reflexes were normal on the right side and hyperactive without clonus on the left side.  

Before July 2, 2010, objective neurological abnormality associated with spondylolisthesis at L5-S1 with fusion was not shown.  And the symptoms of urinary urgency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and dizziness were unrelated to spondylolisthesis at L5-S1 with fusion

On VA examination on July 2, 2010, the peripheral nerve reflexes were absent and hypoactive.  A sensory examination showed decreased pain or pinprick sensation. In January 2014 on VA examination, electrodiagnostic testing showed changes consistent with lumbar stenosis.  The objective neuromuscular findings were within normal limits for the Romberg's sign, gait, tandem walking, and pronator testing.  The deep tendon reflexes were normal.  Motor examination of the lower extremities showed active movement against full resistance.  Sensory examination was normal except the right foreleg.  On the spinal examination, the muscle strength in the lower extremities was normal.  Reflexes at the knee and ankle were hyperactive without clonus.  Sensory examination was normal in the lower extremities. 



It was reported that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy and did not have any other neurologic abnormality or findings related to the thoracolumbar spine such as bowel or bladder problems or pathologic reflexes.  

On genitourinary evaluation, the VA examiner noted that the Veteran was diagnosed with urinary urgency in July 2009 and impotence of organic origin in the early 2000s.  The VA examiner expressed the opinion that the Veteran had erectile dysfunction of an undetermined etiology which was organic in nature and it was not as likely as not attributable to the service-connected spine disability.

From July 2, 2010, although there is some evidence of neurological abnormality, the findings were not associated with the service-connected spine disability and erectile dydfunction was also not associated with the service-connected spine disability, and a separate rating for an objective neurological abnormality is not warranted.

Rating Based on Incapacitating Episodes

There is no evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a previous 12-month period so as to warrant a higher rating than 20 percent for any period before July 2, 2010. 

And a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes before July 2, 2010, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine reasonably describe the disability levels and the Veteran's low back symptoms are encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 20 percent before July 2, 2010, for spondylolisthesis at L5-S1 with fusion, including a separate rating for objective neurological abnormality is denied.




REMAND

Throughout the appeal the Veteran has asserted that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claim was formally adjudicated and denied in a December 2008 rating decision, from which the Veteran did not appeal.  That claim then became final, as noted in the January 2013 Board decision.  

As there has been a material change in the disability rating since July 2, 2010, the record raises a new claim for a total rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice on the claim for a total disability rating for compensation based on individual unemployability. 

2.  After development of the claim, adjudicate the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16, including on an extraschedular basis, if applicable, as a new claim since the final adjudication in December 2008.   

If the benefit is denied, furnish the Veteran and his attorney a statement of the case. In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


